DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification and abstract filed 10/27/2022 have not been entered because they do not contain any annotated/highlighted changes.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 31-32, 66-72 and 74-80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 9, 71-80 recite “intrinsic solid seal arrangement”; however, the original disclosure does not support said claim language. The original disclosure recites:

In order to improve even further the leak resistance of all connectors of the types listed herein, in some applications it may be feasible to utilize for assembly and disassembly fluids that would solidify in the design range of working temperatures of the said connectors, thus becoming solid seals, or practically solid seals in cases such as using natural or synthetic resins, mastics, or mastics like substances, etc.

One can also mention here phase changes in solid sealants that occur with the change of temperature, because of natural changes in crystal structures, of the solubilities of alloyed phases in other alloyed phases etc., including eutectoidal changes etc.

The solidification shrinking, as prescribed may be beneficial, because it may partly or wholly take care of the need to remove excess assembly/disassembly fluid at the last moments of connector assembly. Such solid seals would fill all the gaps very effectively and work like O-rings. Also ideally the solid seals would have lower material strength than that of the connector material, so that they could easily deform plastically under the action of changing loads.

For applications where it could be difficult or impossible to find a fluid/solid substance meeting all the above criteria, the work below the temperatures of recrystallization may be acceptable in some applications, in particular when the solid seal material is temporarily heated above its temperature of recrystallization.

The use of metallic or alloyed liquids / solid sealants can be of particular benefit where good heat transfer properties are required between pins and boxes.

The original is completely silent in regards to an intrinsic solid seal arrangement. The original disclosure only encompasses solid seal or solid sealants. The only original disclosure does not breathe life into an intrinsic solid seal arrangement as claimed. Therefore, the Examiner must conclude that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 31-32, 66-72 and 74-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 71, 72 and 74-80 recite “intrinsic solid seal arrangement”; however, it is not clear to the Examiner exactly what this means. Exactly what metrics are used to determine and identify an intrinsic solid seal arrangement? The Examiner is unable to determine the metes and bounds of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 31, 32, 66-72 and 74-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0326502, Gallagher in view of US 3814156, Bachmann et al and US 2013/0033035, Gallagher et al.
	In regards to claim 9, in Figures 11A-D and [0051], Gallagher discloses mechanical connector provided with a thread on substantially matching frustoconical surfaces of a box (160) and a pin (180), said substantially matching frustoconical surfaces of said box and said pin extending essentially between two sets of nipple seals, whereas one said set of said nipple seals is located near an end of said box and another said set of said nipple seals is located near an end of said pin and whereas each said set of said nipple seals incorporates axially engaging, substantially cylindrical surfaces with an outside surface and an inside surface of a male substantially cylindrical segment interacting radially through a mechanism of a hoop stress with substantially matching surfaces of a substantially cylindrical cavity; said mechanical connector having fluid ports (see Figure 11A below). Gallagher ‘502 does not disclose a pressured assembly/disassembly fluid. Gallagher et al ‘035 teach a pressured assembly/disassembly fluid to exert radial loading on the overlapping surfaces, expanding the box and/or contracting the pin to create a clearance between the projections and the grooves so as to permit engagement and disengagement [0043]. It would have been obvious to one having ordinary skill in the art at the time of filing to provide a pressured assembly/disassembly fluid to exert radial loading on the overlapping surfaces, expanding the box and/or contracting the pin to create a clearance between the projections and the grooves so as to permit engagement and disengagement, as taught by Gallagher et al ‘035.

[AltContent: textbox (Fluid ports)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    889
    313
    media_image1.png
    Greyscale


Gallagher ‘502 does not disclose an assembly/disassembly fluid remaining essentially solid. Bachmann teaches an assembly/disassembly fluid (col. 3, line 47 through col. 4, line 17; and col. 5, lines 13-53) “to provide coatings for sealing and bonding threaded assemblies, but which are of much greater utility and acceptability because of major advances” (col. 2, lines 16-19). It would have been obvious to one having ordinary skill in the art at the time of filing to provide an assembly/disassembly fluid remaining essentially solid to provide coatings for sealing and bonding threaded assemblies, but which are of much greater utility and acceptability because of major advances, as taught by Bachmann et al.
In regards to claim 31, Gallagher in view of Bachmann et al and Gallagher et al disclose the assembly/disassembly fluid is metallic.
	In regards to claim 32, Gallagher in view of Bachmann et al and Gallagher et al disclose the assembly/disassembly fluid is non-metallic.
In regards to claim 66, Gallagher in view of Bachmann et al and Gallagher et al disclose at least one of said box or said pin utilizes friction welding (product-by-process). 
Note, a comparison of the recited process with the prior art process does NOT serve to resolve the issue concerning patentability of the product. In re Fressman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964). In an exparte case, product-by-process claims art not construed as being limited by the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).
	In regards to claim 67, Gallagher in view of Bachmann et al and Gallagher et al disclose at least one of said box or said pin is manufactured involving injection molding (product-by-process).
Note, a comparison of the recited process with the prior art process does NOT serve to resolve the issue concerning patentability of the product. In re Fressman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964). In an exparte case, product-by-process claims art not construed as being limited by the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).
	In regards to claim 68, Gallagher in view of Bachmann et al and Gallagher et al disclose at least one of said box or said pin is manufactured involving 3D printing (product-by-process).
Note, a comparison of the recited process with the prior art process does NOT serve to resolve the issue concerning patentability of the product. In re Fressman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964). In an exparte case, product-by-process claims art not construed as being limited by the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).
	In regards to claim 69, Gallagher in view of Bachmann et al and Gallagher et al disclose at least one of said box or said pin utilizes traditional welding fabrication (product-by-process).
Note, a comparison of the recited process with the prior art process does NOT serve to resolve the issue concerning patentability of the product. In re Fressman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964). In an exparte case, product-by-process claims art not construed as being limited by the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).
	In regards to claim 70, Gallagher in view of Bachmann et al and Gallagher et al disclose the claimed invention except for at least one of said box or said pin being made of at least one of: - a high strength steel, - or a corrosion resistant alloy, - or a titanium alloy, - or an aluminum alloy, - or a magnesium alloy, - or a nickel based alloy, - or a non-metallic material including a plastic material, - or at least one of said box or said pin utilizes at least one of a lining or a cladding or a weld overlay. It would have been obvious to one having ordinary skill in the art at the time of filing to fabricate at least one of said box or said pin being made of at least one of: - a high strength steel, - or a corrosion resistant alloy, - or a titanium alloy, - or an aluminum alloy, - or a magnesium alloy, - or a nickel based alloy, - or a non-metallic material including a plastic material, - or at least one of said box or said pin utilizes at least one of a lining or a cladding or a weld overlay, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In regards to claim 71, as best understood, Gallagher in view of Bachmann et al and Gallagher et al disclose a material of the intrinsic solid seal arrangement has essentially a lower material strength than a material strength of a material of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 72, Gallagher in view of Bachmann et al and Gallagher et al disclose a material of the intrinsic solid seal arrangement remains essentially ductile under a dynamic loading essentially at least in a part of an essential design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 74, Gallagher in view of Bachmann et al and Gallagher et al disclose a recrystallization temperature of a material of the intrinsic solid seal arrangement falls essentially below at least a part of an essential design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 75, Gallagher in view of Bachmann et al and Gallagher et al disclose a phase change due to different phase equilibriums with a changing temperature, including an eutectoidal transition, of a material of the intrinsic solid seal arrangement falls essentially below at least a part of an essential design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 76, Gallagher in view of Bachmann et al and Gallagher et al disclose a material of the intrinsic solid seal arrangement remains essentially ductile under a dynamic loading essentially in a design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 77, Gallagher in view of Bachmann et al and Gallagher et al disclose a material of the intrinsic solid seal arrangement can essentially deform plastically under a changing load essentially in a design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 78, Gallagher in view of Bachmann et al and Gallagher et al disclose a recrystallization temperature of a material of the intrinsic solid seal arrangement falls essentially below a design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 79, Gallagher in view of Bachmann et al and Gallagher et al disclose a phase change due to different phase equilibriums with a changing temperature, including an eutectoidal transition, of a material of the intrinsic solid seal arrangement falls essentially below a design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 80, Gallagher in view of Bachmann et al and Gallagher et al disclose a material of the intrinsic solid seal arrangement is allowed to essentially melt and essentially re-solidify essentially in a design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.
Applicant argues that Bachmann’s assembly/disassembly fluid cannot be considered an assembly/disassembly fluid as claimed because it is encapsulated. The Examiner disagrees. Neither the claims or original disclosure excludes a composition containing a microencapsulated liquid adhesive and a torque-tension control agent assembly/disassembly fluid as taught by Bachmann et al. Applicant’s original disclosure recites:

[0007] This invention builds up on technical features and on the industry experience with the use of Merlin® family connectors. Novel technical structural features, not used previously in the Merlin® family connectors, are provided in order to handle high torsional loads. In addition to friction, structural means that are used in order to transfer high torsional loads include: dog-clutch teeth, fitted pins, keys, splines and interlocked thread systems, all used in isolation or in arbitrary combinations. Modifications in the shapes of the box and the pin are introduced. Those are useful for weight control and for connectors designed for lower design pressures and for smaller piping/tubing diameters than are those used typically subsea. Additionally a use of assembly/disassembly fluids that solidify in at least some ranges of operational temperatures of connectors is introduced. Those include in particular resins or tar-like non-metals and liquid metals solidifying in single phases as well as in multiple phases like for example binary, ternary etc. eutectics. 


Bachmann et al recites:

Organic solvents also can be used, typical examples of which are the chlorinated solvents such as trichloroethylene, trichloroethane, and methylenechloride; chlorinated/fluorinated hydrocarbon solvents such as monofluorotrichloroethylene and dichlorodifluoroethylene; hydrocarbon solvents such as hexane and pentane; alcohols such as ethanol and isopropanol; and lacquer solvents such as toluene, methylethylketone and benzene. Typical examples of binding agents which are soluble in one or more of the above organic solvents are varnish- or tar-based resins, and thermoplastic polymers such as the following: cellulose acetate buryrate resins; polyvinyl acetate; polyesters of diols and dibasic acids; polyvinylchloride; polyvinyl butyral or formal; epoxides; polyamides; and hydrocarbon resins such as polyterpenes.

Both Bachmann’s and Applicant’s invention includes tar-based resins, and/or resins or tar-like non-metals as claimed.
Applicant argues that the Bachmann et al invention cannot work on pipes with a diameter greater than 8” and above. The Examiner neither agrees nor disagrees. Applicant does not original disclose and/or claim pipes with a diameter greater than 8” and above.
Applicant argues that Bachmann et al invention cannot work on threads. The Examiner disagrees. Bachmann et al recites, “[t]his invention concerns threaded fastening members having sealing or bonding coatings on at least a portion of the threaded area thereof, said coating comprising a microencapsulated aehesive and a torque-tension control agent”. Therefore, the Bachmann et al invention will work on threads.
Applicant argues that the Bachmann et al invention cannot be removed from the threaded connection in liquid form at a given temperature. The Examiner disagrees. All elements have a solid, liquid and gaseous state at a given temperature, and the Bachmann et al invention is not an exception. When Applicant’s and Bachmann’s disassembly fluid is raised to given temperature, the fluid will transition to a liquid state to escape the from the thread connection through the outlet ports.
Applicant argues that the prior art does disclose any assembly or disassembly fluid described as metallic or even imply to be metallic. The Examiner disagrees. In regards to claim 31, Bachmann et al recites:

1. Oily or waxy organic compounds having known lubricating properties, preferably such compounds having melting points above about 100.degree.F. Typical examples of suitable materials are waxy organic acids, alcohols, esters, amides, etc. having at least about 8 carbon atoms, and preferably between about 10 and about 20 carbon atoms. Specific examples are metal soaps of carboxylic acids, such as potassium or calcium stearate, and copper oleate. Another class is the hydrocarbon oils and waxes, having between about 10 and about 40 carbon atoms, such as petrolatum and paraffin. Natural or modified vegetable oils and waxes also may be used. Most preferably, the melting point of these waxy organic solids is at least about 125.degree. F.

3. Soft metallic flake, or powder. Typical examples are powdered or flaked aluminum or copper. These materials are highly preferred because of the surprisingly high "visibility" benefits (color and reflectance) which additionally are provided, even in low concentration within the coating.

Applicant argues that reference to Claims 66-69 is incorrect. The Examiner disagrees. a comparison of the recited process with the prior art process does NOT serve to resolve the issue concerning patentability of the product. In re Fressman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964). In an exparte case, product-by-process claims art not construed as being limited by the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976). These product-by-process claims art not construed as being limited by the product formed by the specific process recited.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, make a steel pipe and/or non-metallic pipe is well-known in and out of the art. Actually, the Romans used metallic and non-metallic pipes.
Applicant argues that the solid seal having certain properties are novel. The Examiner disagrees. In regards to claims 71-72 and 74-80, inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying meets the language claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679